USCA4 Appeal: 22-1418      Doc: 6         Filed: 09/12/2022    Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 22-1418


        ANGELA NAILS,

                            Plaintiff - Appellant,

                     v.

        CORPORATE OFFICE OF DTLR VILLA,

                            Defendant - Appellee.



        Appeal from the United States District Court for the District of Maryland, at Baltimore.
        George L. Russell, III, District Judge. (1:21-cv-02199-GLR)


        Submitted: September 8, 2022                                Decided: September 12, 2022


        Before HARRIS and RICHARDSON, Circuit Judges, and TRAXLER, Senior Circuit
        Judge.


        Affirmed by unpublished per curiam opinion.


        Angela Nails, Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-1418      Doc: 6        Filed: 09/12/2022     Pg: 2 of 2




        PER CURIAM:

               Angela Nails appeals the district court’s order dismissing her amended complaint

        for failing to state a claim upon which relief may be granted. We have reviewed the record

        and find no reversible error. Accordingly, we affirm for the reasons stated by the district

        court. Nails v. Corp. Off. of DTLR Villa, No. 1:21-cv-02199-GLR (D. Md. Apr. 1, 2022).

        We dispense with oral argument because the facts and legal contentions are adequately

        presented in the materials before this court and argument would not aid the decisional

        process.

                                                                                      AFFIRMED




                                                    2